Citation Nr: 1826045	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral plantar fasciitis with heel spurs and pes planus, to include entitlement to a separate compensable rating for right foot hallux valgus and including extraschedular consideration, currently evaluated at 50 percent disabling.  

2.  Entitlement to an increased evaluation for right knee degenerative joint disease status-post surgery with residual pain and scar, currently rated at 10 percent disabling.

3.  Entitlement to an increased evaluation for left knee degenerative joint disease, currently rated at 10 percent.

4.  Entitlement to an increased evaluation for service-connected left sided stroke residuals, including consideration of a separate rating for insomnia as a stroke residual prior to September 6, 2016, consideration for a separate rating for bilateral eye disorders, and consideration for a separation rating for a mental health disorder.

5.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU) prior to September 6, 2016.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Air Force from November 1974 until December 1994.  This case comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and the VA Appeals Management Center in Washington, D.C.  Jurisdiction resides with the RO in Winston-Salem.  

The Veteran presented testimony at a July 2016 Travel Board hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of that proceeding is of record.  

In November 2016, the Board granted a 50 percent evaluation for bilateral pes planus with plantar fasciitis and heel spurs.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Court granted the parties' Joint Motion for Remand (JMR), vacating and remanding the portions of the Board's decision that determined a separate compensable rating for hallux rigidus was not warranted, and that determined referral for extraschedular consideration for bilateral pes planus with plantar fasciitis and heel spurs was not warranted.  In the JMR, the parties agreed that the Board erred in failing to provide an adequate statement of reasons and bases for its finding that a separate evaluation was not warranted for hallux rigidus, and its finding that referral for extraschedular consideration was not warranted based on the Veteran's reported symptoms of foot numbness and reduced sensation.  That portion of the Board's decision that granted a 50 percent evaluation for bilateral pes planus with plantar fasciitis and heel spurs was not disturbed.  The case has since been returned to the Board for action consistent with the parties' JMR.

During the pendency of the appeal, an October 2017 rating decision granted service connection for insomnia as a residual of stroke, for left upper extremity numbness and weakness as residuals of a stroke, for left lower extremity numbness and weakness as residuals of a stroke, for left knee instability, right knee limitation of extension, right knee limitation of flexion, left knee limitation of flexion, expressive aphasia as a residual of a stroke, impotence as a stroke residual, and for special monthly compensation based on loss of use of a creative organ, and for entitlement to a TDIU effective September 6, 2016.  

With regard to the separate evaluations for stroke residuals and the bilateral knees, the October 2017 rating decision represents a full grant as the Veteran has not disagreed with the effective dates or evaluations assigned and the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Similarly, entitlement to any additional stroke residual not already granted remains before the Board.  The Veteran has also expressed disagreement with the assignment of September 6, 2016 as the effective date for the grant of entitlement to a TDIU.  The issue of entitlement to a TDIU for the period prior to September 6, 2016 is properly before the Board as part and parcel of the Veteran's increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The issues of entitlement to increased evaluations for right and left knee degenerative joint disease, and residuals of a left sided stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has right foot hallux rigidus with disability that is part and parcel of the service-connected bilateral plantar fasciitis with heel spurs and pes planus.

2.  Since the Veteran last worked on August 12, 2014, he has met the schedular requirements for assignment of a TDIU and was unable to secure or maintain a substantially gainful occupation due to his service connected disabilities.


CONCLUSIONS OF LAW

1.  Entitlement to a separate rating for right foot hallux valgus is granted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Codes (DC) 5280, 5281 (2017).

2.  The criteria for entitlement to a TDIU are met effective August 13, 2014.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  The Board also finds that there has been compliance with the November 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Increased Evaluations

The Veteran seeks entitlement to a separate compensable evaluation for right foot hallux rigidus.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

The Veteran is assigned the maximum evaluation possible under the Diagnostic Code for bilateral plantar fasciitis with heel spurs and pes planus and no other code provides for a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276-5284.

Hallux rigidus is rated according to 38 C.F.R. § 4.71a DC 5281, which provides that hallux rigidus is to be rated under DC 5280 for hallux valgus.  DC 5280 stipulates that a 10 percent rating will be applied for severe symptoms, if equivalent to amputation of the right toe.  

The Veteran's STRs show that in 1993 he was diagnosed with degenerative joint disease of the first metatarsophalangeal joint on the right foot, and underwent surgery for hallux rigidus.  In June 1995, the Veteran was granted entitlement to service connection bilateral pes planus with plantar fasciitis and postoperative right 1st metatarsophalangeal joint.

An August 2016 VA examination report completed by a private treatment provider documented that the Veteran had an in-service bunionectomy on his right foot on the first digit, and current hallux rigidus symptoms severe enough to limit function equivalent to an amputation of the great toe or operated with resection of metatarsal head.

Entitlement to a separate rating for right foot hallux rigidus is warranted based on the foregoing evidence.  An August 2016 examination report documents that the Veteran's right foot hallux rigidus was severe enough to limit function equivalent to amputation of the great toe, which is contemplated by the rating criteria under DC 5280.  The Board finds that limitation of function equivalent to an amputation of the great toe is not specifically contemplated by the rating criteria for bilateral pes planus under which the Veteran is currently rated, such that assignment of a separate rating will not constitute pyramiding.  Thus, entitlement to a separate rating under DC 5280 for right foot hallux rigidus is granted.  

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral pes planus with plantar fasciitis and heel spurs is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's symptoms of bilateral foot pain, stiffness, swelling, and all other additional functional loss are expressly contemplated by the rating criteria which note marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement, severe spasm, and not improved by orthopedic shoes or appliances.  With regard to reported numbness and tingling of the feet, the Veteran's left lower extremity numbness and tingling has been attributed to his stroke residuals and he is separately rated for those symptoms.  With regard to the right foot, it is not clear that the the numbness and tingling is attributable to the Veteran's service connected disability and the record does not show that those particular foot symptoms result in marked interference with employment and frequent hospitalizations.  To the degree that the Veteran's right foot symptoms contribute to his unemployability, the Veteran is already in receipt of a TDIU for the combined effect of his service connected disabilities.  There is no indication that the Veteran's right foot symptoms have resulted in frequent hospitalizations during the appeal period.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

TDIU

TDIU may be assigned where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).

The Veteran requests a TDIU effective date in August 2014, the last month he worked.  As of March 26, 2010, the Veteran was service-connected for the following:  bilateral pes planus with plantar fasciitis and heel spurs, rated at 50 percent; left upper and lower extremity numbness and weakness, each rated at 10 percent; right and left knee degenerative joint disease, each rated at 10 percent; hypertension, rated at 10 percent; and impotence and expressive aphasia, each at zero percent.  His combined disability rating was over 70 percent.  Thus, the Veteran has met the schedular requirements for a TDIU.  

The Veteran filed his claim for Social Security Administration (SSA) disability benefits in September 2014 claiming he was unable to work due to paralysis on the left side, loss of stamina, short term memory loss, detached retina, disabilities of the hands and feet, and stage 1 lymphoma.  SSA found that the Veteran was disabled primarily due to osteoarthritis.

VA obtained a social industrial survey in July 2017, and reported he last worked about three years prior.  The examiner indicated that according to the Veteran's testimony and medical evidence, the Veteran's service-connected disabilities impacted his decision to retire.  Specifically, the examiner mentioned that the complications related to his stroke and his bilateral knee disabilities made it nearly impossible for the Veteran to maintain any kind of employment.

In October 2017 the Veteran's prior employer submitted forms indicating the Veteran last worked on August 12, 2014.

In December 2017, the Veteran wrote that he had not worked since August 2014 as a result of his service-connected disabilities.  Specifically, he wrote that he had significant pain in his feet after standing for 4 to 5 minutes, and significant difficulties using his knees and the left side of his body.

In December 2017, the Veteran's attorney submitted a vocational assessment completed by BJD, certified rehabilitation counselor.  BJD reviewed the Veteran's medical records and other available evidence, and opined that it was at least as likely as not that due to his service-connected disabilities, he was unable to secure or follow substantially gainful employment.  Due to his service-connected disabilities, BJD wrote that the Veteran had limitations with sitting, standing, walking, crawling, bending, twisting, lifting, and carrying.  These limitations would preclude even sedentary employment.

The Board finds that entitlement to a TDIU is warranted effective August 12, 2014, the date the Veteran last worked.  Historically, the Veteran has worked as a machinist and both the VA social worker and private certified rehabilitation counselor found that the Veteran's service-connected disabilities significantly contributed to his decision to retire, and that due to his service-connected disabilities the Veteran was precluded from both sedentary and physical employment.  Accordingly, the preponderance of the evidence demonstrates entitlement to a TDIU is warranted effective August 13, 2014; the day following the Veteran last workday. 



ORDER

Entitlement to a separate rating for right foot hallux rigidus is granted.

Entitlement to a TDIU is granted effective August 13, 2014.


REMAND

With regard to the Veteran's remaining claims on appeal, remand is required for issuance of a supplemental statement of the case (SSOC).  No SSOC has been issued following the Board's November 2016 remand, although additional VA and SSA records were associated with the claims file.  The October 2017 rating decision included a notation that an SSOC accompanied the decision, however none is of record.  While the Veteran submitted a waiver as to the private treatment records he submitted following the remand, there is no waiver for the records in federal custody that were obtained by VA.  Thus, remand is required for an SSOC.  See 38 C.F.R. § 19.31 (which stipulates that the AOJ will furnish the Veteran and his/her representative a SSOC if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board).  

Second, remand is again required to secure another VA examination that addresses whether the Veteran's stroke residuals include vision problems, a mental health condition, or a sleep disturbance prior to September 2016.  By way of background, the Veteran has consistently reported vision problems since his left sided stroke.  See August 2005 claim for benefits; July 2016 hearing testimony.  A September 2010 VA neurologic examination report documented the Veteran had vision difficulty related to his left sided stroke.  At the July 2016 hearing, the Veteran reported symptoms of short term memory loss, depression, and moodiness.  A September 2016 privately-completed disability benefits questionnaire reported the Veteran had a mental health condition attributable to central nervous system disease with decreased ability to concentrate and decreased memory.  

The Veteran most recently underwent a VA central nervous system examination in May 2017.  The examiner indicated that the Veteran did not have a mental condition attributable to a central nervous system disease, and did not mention any vision related residuals.  While the examiner indicated review of the September 2010 and September 2016 examination reports, the examiner did not address the contrary findings regarding mental health and vision problems related to the left sided stroke.  On remand, addendum opinions are required that address the conflicting medical evidence of record.  With regard to sleep disturbances, entitlement to a separate compensable rating for insomnia was granted effective September 6, 2016 under DC 6847 for sleep apnea syndromes; however medical treatment records indicate that the Veteran had sleep disturbance prior to that date.  For example, private treatment records from July 2009 and February 2014 show treatment for insomnia.  The Board finds that an addendum opinion is required to determine whether the Veteran had insomnia or other sleep related disturbance due to his stroke residuals prior to September 6, 2016.

Last, on remand efforts must be made to identify and obtain outstanding and relevant VA or private treatment records.  38 C.F.R. § 3.159(c)(1)(2017); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Obtain the Veteran's service treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records that have not already been submitted.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine whether the Veteran's stroke residuals include vision difficulty, a mental health condition, or sleep impairment prior to September 2016.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  


The examiner is requested to provide the following information and opinions:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has vision impairment or other eye disorder related to his left sided stroke?  In providing an opinion, the examiner should address the Veteran's lay testimony regarding vision problems since his stroke, and the September 2010 VA examination report noting vision problems.

If so, all findings necessary to rate the disability must be included in the examination report.  

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a mental health condition related to his left sided stroke?  In providing an opinion, the examiner should address the Veteran's July 2016 hearing testimony and the findings of the September 2016 examiner.

If so, all findings necessary to rate the disability must be included in the examination report.  

c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has sleep impairment related to his left sided stroke prior to September 2016?  In providing an opinion, the examiner should address the private treatment records from 2009 and 2014 showing treatment of insomnia.  If so, all findings necessary to rate the disability must be included in the examination report.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


